Citation Nr: 1316728	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  10-34 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as a result of herbicide exposure.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

3. Entitlement to service connection for a prostate disorder, to include as secondary to diabetes mellitus.

4. Entitlement to service connection for a bladder disorder, to include interstitial cystitis.

5. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Timothy White, Attorney at Law
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from July 1970 to November 1971 and from March 1973 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) that, in pertinent part, denied service connection for diabetes mellitus, erectile dysfunction, a prostate condition, a bladder condition, and bilateral hearing loss.  

In March 2012, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for erectile dysfunction, a prostate disorder, and a bladder disorder, to include interstitial cystitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. The preponderance of the evidence does not show that the Veteran had duty or visitation in the Republic of Vietnam during his period of active service, as defined by VA for the purposes of establishing presumptive exposure to Agent Orange.

2. The Veteran's diabetes mellitus is not shown to have had its onset in active service, or within one year of service separation, and to be otherwise related to active service. 

3. The competent and probative evidence of record preponderates against a finding that the Veteran has bilateral hearing loss for VA disability purposes. 


CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2012).

2. Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  None is found by the Board.  VA's duty to notify has been more than satisfied.  In that regard, the Veteran was notified via letters dated in December 2008 and June 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Additionally, in the letter dated in December 2008, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  The Board finds that these letters addressed all notice elements required in this matter and were both sent prior to the initial RO decision in this matter.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available treatment records for the Veteran, as well as his service treatment and personnel records.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder.  Neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  


The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

A VA examination has not been provided with regard to the claim for service connection for diabetes mellitus.  None is not necessary or warranted.  The Veteran claims service connection for diabetes as caused by exposure to herbicides in service.  He does not claim that his diabetes mellitus had its onset in service or within a year of discharge or is etiologically related to his active service, other than being due to his purported exposure to herbicide agents.  In other words, the outcome of the Veteran's claim for service connection for diabetes mellitus turns on establishing in-service exposure, which does not require a medical opinion.

With regard to the claim for service connection for bilateral hearing loss, a VA examination was provided in April 2009, which showed no current evidence of hearing loss disability for VA purposes.  The examiner obtained an accurate history from the Veteran and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  A nexus opinion was not obtained.  However, as another basic element of establishing service connection (a current diagnosis) was not shown, the Board finds there was no prejudice.  The April 2009 VA examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007). 

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Additionally, in March 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the March 2012 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Information was also solicited regarding whether the Veteran served in/set foot in the country of Vietnam; the nature and circumstances of his claimed disabilities; and the relationship between his claimed disabilities and service, to include whether there is any outstanding medical evidence regarding any such reported relationships.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's service connection claims.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  The Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c).  No further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see Quartuccio v. Principi, supra.

II. Factual Background

In a statement dated in June 2009, the Veteran reported he served aboard the USS De Haven (DD-727) from August 1970 to November 1971, and was a machinist mate in the AFT engine room.  He expressed a belief that he had been exposed to Agent Orange at that time, but that the type of exposure to herbicides was "unknown".  He indicated that the first three months of his Vietnam service was at Cam Ranh Bay, and that this duty was considered "TAD".  This is the only period of service in which he claims he was exposed to herbicide agents, Agent Orange.

In March 2012, the Veteran testified that he received orders in January 1971, while he was in the Philippines, to go to Cam Ranh Bay, Vietnam.  He indicated he was assigned to the USS De Haven at that time, but that he was flown from the Philippines to Cam Ranh Bay, in Vietnam, for 70 days of temporary duty, from approximately January to March 1971, and was then flown back to the Philippines.  He further testified he did not rejoin the USS De Haven at Cam Ranh Bay because he stayed in Cam Ranh Bay for 70 days, and that the ship had gone back to the Philippines for repairs.  He reported that when his temporary duty was over in Cam Ranh Bay, he was flown back to Clark Air Force Base, and stayed there for a night or two and then took a bus ride to the co-located Olongapo and Subic Bay, where the USS De Haven was in dry dock.  

Service treatment records (STRs) show that the Veteran served aboard the USS De Haven (DD-727) as well USS John F. Kennedy (CVA-67).  None of the STRs include entries suggesting that the Veteran may have served in country in Vietnam.  

Service personnel records show that during the Veteran's first period of active duty, from July 1970 to November 1971, he served in the Navy, aboard the USS De Haven (DD-727).  A record of transfers and receipts showed that he reported at the USS De Haven (DD-727) at Subic Bay, PI, on March 25, 1971.  He was transferred from CRUITRACOM, USNTC in San Diego in October 1970.  Two intermediate reporting stations were noted:  NTC in San Diego, from November 3, 1970 to February 26, 1971, and NAVSTA T.I. in San Francisco, from February 26, 1971 to March 5, 1971.  On April 9, 1971, while assigned to the USS De Haven (DD-727), the Veteran was authorized to wear the Vietnam Service Medal.  On April 20, 1971, he was awarded the bronze star, which was authorized to be worn on the suspension ribbon and ribbon bar of the Vietnam Service Medal for services in the contiguous waters of Vietnam while attached to USS De Haven (DD-727) during the period from March 31, 1971 to April 19, 1971.  In November 1971, he was transferred to Naval Station Long Beach for "temdu in connection with hums discharge".  

Received in March 2009, from the National Personnel Record Center (NPRC) was a response to the RO's request to furnish dates of the Veteran's service in Vietnam.  The NPRC responded that they were unable to determine whether or not the Veteran served in the Republic of Vietnam.  As for his service aboard the USS De Haven (DD-727), which was in the official waters of the Republic of Vietnam from March 1971 to April 1971, the NPRC noted that the record provided no conclusive proof of in-country service. 

Received in January 2010, was a statement from K.Y., an acquaintance of the Veteran's for over fifty years, who reported that during the time the Veteran was serving "our country in Vietnam", he corresponded with him many times through letters and postcards.  K.Y. claimed that some of these letters from the Veteran originated from Cam Ranh Bay in the Republic of Vietnam.  K.Y. indicated he kept these letters for years, but did not possess them at that time.  

In May 2011, the RO sent, via Defense Personnel Records Information Retrieval System (DPRIS), a request to the U.S. Army and Joint Services Records Research Center (JSRRC), requesting that research be conducted of the deck logs of the USS De Haven (DD-727) to determine if the ship was "docked to" Vietnam.  

The JSRRC responded in June 2011 that they had reviewed the 1971 command history for the USS De Haven (DD-727), which revealed that the ship was deployed to the western Pacific from January 1, 1971 to May 13, 1971.  From January 1-7, 1971, the USS De Haven (DD-727) provided Naval Gunfire Support (NGFS) operations off of Phan Thiet, Republic of Vietnam (RVN).  On January 7, 1971, the ship towed the S.S. Vung Tung to Nha Trang, RVN, and then sailed to Subic Bay, Republic of Philippines (RP).  During the period from February 8-21, 1971, the USS De Haven provided NGFS for the First Australian Task Force, and from February 21- March 10, 1971, the ship provided Positive Identification and Radar Advisory Zone support (PIRAZ) in the Gulf of Tonkin.  After trips to Singapore and Penang, the USS De Haven returned to the PIRAZ station in the Gulf of Tonkin on March 21, 1971, and then departed for Subic Bay, RP, arriving on March 23, 1971 and departed on March 30, 1971.  On April 5, 1971, the USS De Haven was located on the PIRAZ station until April 10, 1971, at which time she joined the USS Kitty Hawk (CVA-63) as an escort in the Gulf of Tonkin.  The USS De Haven returned to Subic Bay on April 21, 1971, to prepare for the transit to the Eastern Pacific on April 24, 1971.  

The deck logs from March and April 1971 were also reviewed and were noted to concur with the 1971 command history.  It was also noted that the deck logs documented the launching and recovery of motor whale boats and aircraft, and that the deck logs did not document passengers by name or destinations.  Moreover, and crucially, the JSRRC reported that the deck logs did not document that the ship docked, transited inland waterways, or that personnel stepped foot in the RVN.  

III. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that diabetes mellitus is listed as a chronic disease under 38 C.F.R. § 3.309(a), and sensorineural hearing loss is considered an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a); therefore both disabilities may be subject to service connection based on continuity of symptomatology. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Further, service connection for certain "chronic" diseases, such as diabetes, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. 



IV. Discussion

1. Diabetes Mellitus 

The Veteran is seeking to establish service connection for diabetes mellitus, on a presumptive basis, due to his alleged exposure to herbicides in Vietnam.  He essentially contends he was on temporary duty (TDY) at Cam Ranh Bay, Republic of Vietnam, from approximately January 1971 to April 1971, and that he was assigned to the USS De Haven at the time of his TDY assignment.  

When a veteran develops a disorder listed in 38 C.F.R. § 3.309(e), which have been shown to be caused by exposure to Agent Orange, to a degree of 10 percent or more within the specified period, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Diseases to which the presumption applies include Type 2 diabetes (also known as Type II diabetes mellitus).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

A review of the competent evidence of record, which includes VA and private treatment records, shows that diabetes mellitus was diagnosed in approximately 2002; thus, the Veteran has a current disability.  Hickson v. West, supra. 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  In Haas v. Peake, 525 F.3d 1168, 1193, 1197 (2008) the United States Court of Appeals for the Federal Circuit (Federal Circuit) upheld VA's interpretation of this regulation as requiring that a veteran must have actually been present on the landmass or inland waters of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure.  See VAOPGCPREC 27-97 (July 23, 1997); 66 Fed. Reg. 2376, 23,166 (January 22, 2001).  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam.  Haas, 525 F.3d at 1193; 1197; VAOPGCPREC 27-97.  

The Board has reviewed the record, to include the Veteran's service personnel records, service treatment records, military citations, and a JSSRC response which included a brief summary of the 1971 command history and the March and April 1971 deck logs for the USS De Haven (DD-727), and concludes that the presumption of herbicide exposure based on service in Vietnam does not apply in this case.  The preponderance of the evidence of record is against a finding that the Veteran served in country in Vietnam. 
 
The Board initially notes that the Veteran's service personnel records do not show that he served in country in Vietnam.  While it is clear that he was assigned to the USS De Haven while such ship was off shore of Vietnam and supporting operations in Vietnam, there is no indication that the Veteran was ever actually in Vietnam - on temporary duty or otherwise.  The Board acknowledges that his personnel records, to include his DD Form 214, show that he received the Vietnam Service Medal.  However, receipt of the Vietnam Service Medal alone cannot be used to establish service in the Republic of Vietnam as it is undisputed that some service members who received the Vietnam Service Medal were never in Vietnam or its territorial waters.  See Haas, 525 F.3d at 1196.  The U.S. Dep't of Defense Manual of Military Decorations and Awards, Chapter C.6.6.1.1.2 and C.6.6.1.2.1.2. (September 1996) states that the Vietnam Service Medal is awarded members of the Armed Forces of the United States serving at any time between July 4, 1965 and March 28, 1973, in Vietnam, its contiguous waters, or the airspace there over, including service members who were attached to or regularly served for one or more days aboard a naval vessel directly supporting military operations in Vietnam.  

The Board also recognizes that the Veteran is a recipient of a bronze star that was authorized to be worn on the suspension ribbon and ribbon bar of the Vietnam Service Medal for services in the contiguous waters of Vietnam while attached to USS De Haven (DD-727) during the period from March 31, 1971 to April 19, 1971.  The fact that the Veteran received the Vietnam Service Medal does not establish that he served in the Republic of Vietnam for VA compensation purposes.  Moreover, the Veteran's service treatment records do not include any entries from Vietnam, nor any entries that would indicate presence in Vietnam.  Rather, there is an entry in March 1971 showing that he was treated for an STD in the Philippines.  The Board does not find that the Veteran served in Vietnam based on either his service personnel or treatment records. 

In addition, while the response received from the JSRRC clearly shows that the USS De Haven served off the shores of Vietnam during the time the Veteran was assigned to this ship, this alone is not sufficient to trigger the presumption of herbicide exposure and does not establish that the Veteran served on the landmass or inland waterways of Vietnam on a brown water vessel as required for the presumption to attach.  See Haas, 525 F.3d at 1193; 1197; VAOPGCPREC 27-97.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Republic of Vietnam coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides.  VA Adjudication Procedure Manual, M21-1MR, IV.ii.1.H.28.h.  The Board also notes that in June 2009, in his initial statements regarding exposure to herbicides, the Veteran did not suggest he was in country in Vietnam.  He merely stated at that time that he was in the AFT engine room, and that the type of exposure to herbicides was unknown.  He made no reference to being in country. 

The Board acknowledges the Veteran's statements and testimony that he served in country in Vietnam in 1971, as well as the buddy statement he submitted from a friend who indicated he received letters from the Veteran from Cam Ranh Bay, Vietnam.  It is important to note that K.Y. did not indicate that the Veteran was stationed a base or facility in Cam Ranh Bay.  He merely indicated that the letters originated from the geographic area that consisted of Cam Ranh Bay.  The probative value of the statement is thereby minimal.  Moreover, and even presuming that K.Y. recalled the Veteran being in-country in Vietnam, such a statement as well as the history provided by the Veteran is of questionable credibility.  The Board emphasizes that there is no indication in the Veteran's service personnel or treatment records that remotely suggests that he had a TAD that resulted in him being in-country for 70 days.  The above discussed reports from the NPRC and JSRRC further dilutes the integrity of these historical recollections. 

In sum, because probative evidence of record shows that the Veteran never served on the landmass of Vietnam, the presumption of herbicide exposure does not apply.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

Notwithstanding the foregoing, service connection may still be established with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To that end, the Board has considered whether there is a direct link between the Veteran's diabetes mellitus and active service.  STRs do not show, nor has the Veteran alleged, that his diabetes mellitus had an onset in service.  He has also made no allegation that his diabetes mellitus had its onset within one year of his service discharge (the record first notes a diagnosis of diabetes mellitus in 2002 - nearly 30 years after his separation from service) or that his diabetes mellitus is etiologically related to his active service, other than being due to his purported exposure to herbicide agents.  Service connection for diabetes mellitus under theories of direct (3.303), presumptive (3.309(a)), continuity (3.303(b)), or nexus (3.303(d)) is not warranted.  

Consequently, the benefit-of-the-doubt rule does not apply, and the claim for service connection for diabetes mellitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra. 

2. Bilateral Hearing Loss

The Veteran contends he should be entitled to service connection for his current bilateral hearing loss, based on his reported exposure to excessive noise during active service as a machinist mate/pipe fitter in the engine room of a ship.  

The record reflects that the Veteran's exposure to excessive noise/acoustic trauma in service has essentially been conceded.  By August 2009 rating decision, the RO granted service connection for tinnitus, essentially based on the Veteran's exposure to excessive noise in service and the supporting VA medical opinion provided in April 2009.  In the August 2009 rating decision, however, the RO denied service connection for bilateral hearing loss, based on the VA audiological evaluation which did not show hearing loss disability pursuant to 38 C.F.R. § 3.385 . 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385  

The record reflects that despite the Veteran's contentions, there has been no competent medical evidence showing that he has current hearing loss disability, in either the right or left ear, as prescribed by VA standards.  38 C.F.R. § 3.385.  The reported pure tone thresholds and Maryland CNC Test findings, made on the VA examination in April 2009, do not meet the requirements of 38 C.F.R. § 3.385.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer v. Derwinski, supra. 

Full consideration has been given to the Veteran's assertions that he has bilateral hearing loss related to service as well as his belief that his hearing has slightly worsened since the VA examination in April 2009.  He has provided no competent medical evidence to support either assertion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the presence of a hearing loss disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hearing loss as it relates to meeting the requirements of 38 C.F.R. § 3.385 is not the type of condition that is readily amenable to mere lay diagnosis, as the evidence shows that audiometric and word recognition testing is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 


That is, although the Board readily acknowledges that Veteran is competent to report diminished auditory acuity, there is no indication that the Veteran is competent to provide a diagnosis of sensorineural hearing loss for VA purposes.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or perform the necessary clinical testing.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

As the Veteran does not have bilateral hearing loss disability, as defined by regulation, service connection is not warranted.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for diabetes mellitus is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran contends he has a bladder disorder, specifically interstitial cystitis, caused by gonorrhea, for which he was treated twice in service.  He also contends, in pertinent part, that he has a prostate disorder and erectile dysfunction due to interstitial cystitis and/or the in-service gonorrhea infection.  

Service treatment records (STRs) show no report of or finding of erectile dysfunction or a prostate disorder.   STRs include a record of treatment on April 2, 1971, onboard the USS De Haven (DD-727), on which it was noted that the Veteran's last sexual contact was in Olongapo on March 30, 1971.  He was noted to have urethral discharge on April 1, 1971, and the impression was gonorrhea.  On a report of medical history prepared in February 1973, in conjunction with the Veteran's entrance examination for his second period of active service, he responded "yes" to having or having had VD-syphilis, gonorrhea, etc.  The examiner made a notation of "GC - no sequelae".  In May 1973, he reported to sick bay while onboard the USS John F. Kennedy (CVA-67), and complained of urethral discharge and burning on urination.  The diagnosis was urethritis, acute, due to gonococcus.  

Post-service records, dated from 1997 through 2008, show that the Veteran was treated for flare ups of interstitial cystitis on several occasions, including undergoing several procedures and operations in conjunction with this disability.  In addition, he has been diagnosed with and treated for erectile dysfunction.  In September 2006, it was noted that he had been placed on medications for interstitial cystitis, but the urologist, for unknown reasons, had advised him he may taper off this medications because he complained of erectile dysfunction since starting this medication.  Thus, the competent medical evidence of record shows that the Veteran has a current disabilities of erectile dysfunction and a bladder disorder.  See McClain v. Nicholson, supra.  The record does not, however, clearly show that he has a diagnosis of a prostate disorder of any type; as a review of treatment records show that examination of the prostate were essentially normal.  

In March 2012, the Veteran testified that in service, in April 1971, he was in Olongapo, Philippines, where the USS De Haven was in dry dock, and that was the time when he contracted gonorrhea.  He testified that his cystitis could be caused by STDs, but indicated he did not have any medical opinion that related his contracting gonorrhea in 1971 to the development of bladder problems, prostate problems, or erectile dysfunction.  He further testified that he first developed bladder problems in the 1990s - at least 20 years after service, and that his prostate problems and erectile dysfunction developed a little later.  

At the hearing in March 2012, the Veteran's testimony suggests essentially two theories of entitlement:  first, that there may be a relationship between his treatment for gonorrhea in service, and his subsequently developing a bladder disorder, prostate disorder, and/or  erectile dysfunction; and second, that his bladder disorder may have caused or aggravated a prostate disorder and/or erectile dysfunction.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the Veteran's disability "may" be associated with his service is a low threshold.  Id.  Thus, considering the record on appeal, including STRs, post-service records, and the Veteran testimony and contentions, the Board finds that VA examination/opinions are in order to address whether the Veteran has a current bladder disorder, a prostate disorder, and/or erectile dysfunction that may be related to service or to a service-connected disability.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon v. Nicholson, supra.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to submit information regarding any recent treatment for a bladder disorder, a prostate disorder, and/or erectile dysfunction.  Obtain any such pertinent treatment records, as named by the Veteran, and associated these records with the claims folder.  A negative reply should be requested when attempting to obtain any such treatment records.

2. Schedule the Veteran for appropriate VA examinations to determine whether he has a bladder disorder and/or a prostate disorder and/or erectile dysfunction related to service, or whether any bladder disorder caused or aggravated either a prostate disorder or erectile dysfunction.  Request that the examiner(s) review the claims folder and specifically note that such review has been accomplished. 

a. The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current bladder disorder had its onset during the Veteran's active service or is otherwise causally related thereto, to include being caused by the documented in service gonorrhea infections.  

b. The examiner should also be requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has a current prostate disorder or erectile dysfunction that is causally related to his treatment for gonorrhea in service, or is causally related to or aggravated by a bladder disorder, or whether such causation or aggravation is unlikely (i.e., less than a 50-50 probability).  

The examiner must explain the complete rationale for any opinions given.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.

3. Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  He and his representative should also be given an opportunity to respond to the SSOC.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


